 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK NEEDELMAN,

 

 

Plaintiff,
-against-
OTIS ELEVATOR COMPANY, INC.,

Defendant.

aed

USDC SDNY
HOC ¢ MENT
ELECT RBONICALLY PILED |

Te aa X 3

sasreeiicn™
ppm

 

(emmea

|
}

 

DATE eo Bios aee|

ORDER

GEORGE B. DANIELS, United States District Judge:

Plaintiff's request for an extension of time to complete discovery and for an adjournment

of the initial conference, (ECF Nos. 25, 26), is GRANTED.

The discovery deadline is hereby extended to April 10, 2020. The initial conference is

adjourned from February 12, 2020 to April 15, 2020 at 9:30 am.

Dated: New York, New York
January 31, 2020

SO ORDERED.

Gyy.99- 8. Donde

18 Civ. 7157 (GBD)

 

GER . DANIELS
ed States District Judge

 
